UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
Plaintiff,
; ORDER
— against ~ a
16 Crim. 137 (ER)
VIMPELCOM LTD,
Defendant.

 

 

RAMOS, D.J.:

 

On October 31, 2019, the United States Government (the ““Government”) filed an
unopposed motion to dismiss the Information in this case against defendant VimpelCom
Ltd (“VimpelCom”). Doc. 17. Pursuant to Federal Rule of Criminal Procedure 48(a),
“Tt]he government may, with leave of court, dismiss an indictment, information, or
complaint.” In support of its motion, the Government noted that VimpelCom has met all
of its obligations under the deferred prosecution agreement it entered into with the
Government on February 22, 2016. See Doc. 17. Because of this compliance, the
Government “has determined that dismissal of the Information with prejudice is
appropriate.” Id. § 7. VimpelCom does not object. Doc. 18.

The Government’s motion is hereby GRANTED, and the case against VimpelCom
is dismissed with prejudice. The Clerk of Court is respectfully directed to terminate the

motion, Doc. 17, and to close the case.

SO ORDERED.

Dated: February 26, 2020

New York, New York eh {>

EDGARDO RAmos, U.S.D.J.

 

 
